                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

DEBORAH WALTON,                               )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )      No. 1:18-cv-01784-JRS-DLP
                                              )
FIRST MERCHANTS BANK,                         )
BRIAN HUNT, in his individual capacity,       )
MICHAEL RECHIN, in his individual             )
capacity,                                     )
                                              )
                           Defendants.        )

                              ORDER ON MOTION TO QUASH

        This matter comes before the Court on Defendants’ Emergency Motion to

Quash the Improperly Noticed Depositions of Mark Hardwick, Nicole Weaver, and

Chris Horton (Dkt. 59). The Plaintiff is seeking to take the depositions of Defendant

First Merchant Bank’s Vice President Chris Horton, employee Nicole Weaver, and

Chief Financial Officer Mark Hardwick. The Defendants object to these depositions,

claiming they were improperly noticed and are an attempt to circumvent the

Court’s November 5, 2018 Order that quashed deposition subpoenas to Michael

Rechin and Brian Hunt. [Dkt. 38.] The matter has been referred to the Undersigned

for a ruling.

   I.      Legal Standard

        Under Federal Rule of Civil Procedure 30(b)(1), a party may depose an

individual by providing reasonable written notice that includes the deponent’s name

and address. If the name is unknown, the notice must provide a general description

sufficient to identify the person or the particular class or group to which the person
belongs. Additionally, an organization may be deposed by selecting an individual

who is an officer, director, or managing agent, and clearly indicating that the

identified person is expected to testify on behalf of the organization. See Operative

Plasters’ & Cement Masons’ Int’l Ass’n v. Benjamin, 144 F.R.D. 87, 89–90 (N.D. Ind.

1992); See also, 7 Moore’s Federal Practice – Civil § 30.25 (2018).

         Federal Rule of Civil Procedure 30(b)(6) allows for litigants to depose a

business entity. Under this Rule, the deposition notice must name the organization

as the deponent and identify with reasonable particularity the matters for

examination. Fed. R. Civ. P. 30(b)(6). Then, the organization must designate an

individual with knowledge of that subject matter and make them available for the

deposition. The effect of this rule is to place upon the business entity the burden of

identifying witnesses who possess knowledge responsive to subjects requested in the

Rule 30(b)(6) request. Hooker v. Norfolk Southern Ry. Co., 204 F.R.D. 124, 126 (S.D.

Ind. Oct 18, 2001).

         Depositions may not be used by litigants to annoy, embarrass, or harass the

deponent. See Fed. R. Civ. P. 30(d)(3). A subpoena for a deposition may be quashed

if the notice of the deposition does not comply with Rule 30. Fed. R. Civ. P. 45. In

addition, the Court may also quash a subpoena under Rule 26(b)(2) if it finds that

the discovery sought is unreasonably cumulative or duplicative, obtainable from

another source that is more convenient, or outside the scope permitted by Rule

26(b)(1).

   II.      Discussion
       Plaintiff’s deposition notices for Mr. Horton, Mr. Hardwick, and Ms. Weaver

are identical. Each identifies the individual by name and as “First Merchants Banks

[sic] Legal Counsel/Witness,” and indicates that he or she will testify about the

documents requested in the accompanying subpoenas. [Dkt. 60-1 at 3–8.] The

subpoenas request the production of “[a]ll signed contracts between Deborah Walton

and First Merchants Bamk [sic], and Americana [sic] Bank, copies of all recordings

between Deborah Walton and First Merchants Bamk [sic] and all return mail from

the U.S. Postal Service that was sent to Deborah Walton and copies of any cashier

checks provided to Deborah Walton, and all Loan Documents Deborah Walton

entered into with Americana [sic] Bank.” 1 [Dkt. 60-1 at 6–8.] The Court will address

each deposition in turn.

           a. Nicole Weaver

       The Court conducted a status conference on January 7, 2019, wherein the

Plaintiff represented that she wished to voluntarily withdraw the deposition notice

for Ms. Weaver. Therefore, the Defendants’ Motion to Quash as it relates to Ms.

Weaver is DENIED AS MOOT.

           b. Chris Horton

       The Plaintiff asserted both in her response to Defendants’ Motion to Quash

and at the January 7, 2019 status conference that she intends to depose Mr. Horton

as the corporate representative of FMB 2 pursuant to Federal Rule of Civil


1 During the January 7, 2019 status conference, First Merchants Bank represented that all of these
documents were previously produced to the Plaintiff during discovery.
2 Additionally, the Plaintiff filed a Notice to the Court on January 8, 2019, in which she reiterates

her intention to depose Mr. Horton as the corporate representative of FMB. She notes that she
Procedure 30(b)(6). She maintains that Mr. Horton was the corporate representative

in her other case, No. 1:17-cv-1888-JMS-MPB (“Related Matter”). Defendants object

to this deposition, claiming that FMB has not identified Mr. Horton as their

corporate representative in this case, that the Plaintiff failed to comply with Rule

30(b)(6)’s requirement of specifically identifying the subject matters for

examination, that Mr. Horton was already deposed in the Related Matter, that Mr.

Horton has no personal knowledge of the documents requested in the subpoena or

the issues involved in Plaintiff’s claims, and that subjecting FMB’s Vice President to

a deposition on these matters is disproportional to the needs of the case.

       When seeking to depose an organization, such as FMB, the notice must name

the organization as the deponent and include an explicit statement describing the

subject matter of the deposition, as required by Federal Rule of Civil Procedure

30(b)(6). The Plaintiff’s notice here is defective. The only indication as to the subject

of the deposition is the subpoena for documents, which requests all contracts, loan

documents, and mail; this information is far too broad to discern the potential topics

of the depositions. Additionally, because the Plaintiff intended to issue a 30(b)(6)

deposition notice for FMB, she does not get to determine FMB’s corporate

representative—that is FMB’s decision. See Fed. R. Civ. P. 30(b)(6). Because the

Plaintiff’s 30(b)(6) deposition notice for Chris Horton [Dkt. 60-1 at 3] fails to comply

with the Rule, it is hereby QUASHED.

           c. Mark Hardwick


requested the name of the corporate representative from Defendants’ counsel, but did not receive a
response.
      The Plaintiff’s deposition notice for Mark Hardwick is identical to the notice

for Mr. Horton, but the subpoena identifies Mr. Hardwick as an FMB employee,

rather than a corporate representative. Nevertheless, the Plaintiff does not indicate

whether the notice is being issued pursuant to Rule 30(b)(6) or 30(b)(1), the notice

does not identify the subject matter that the deposition would cover, see Fed. R. Civ.

P. 30(b)(6), nor does it clearly indicate whether Mr. Hardwick is expected to testify

on behalf of FMB or in his individual capacity. See Operative Plasters’ & Cement

Masons’, 144 F.R.D. at 89–90. The deposition notice for Mr. Hardwick is deficient

because it does not clearly indicate whether the Plaintiff seeks to depose him

pursuant to Rule 30(b)(6) or 30(b)(1).

      Additionally, both in her response brief to Defendants’ Motion to Quash and

during the January 7, 2019 status conference, the Plaintiff asserted that she seeks

to depose Mr. Hardwick in order to inquire about any discrimination cases that

FMB had settled. This relates to Plaintiff’s Request for Production No. 5, wherein

Plaintiff asks for all customers and employees who had filed a discrimination

complaint. The Defendants responded with “none,” because FMB did not face any

racial discrimination lawsuits. The Plaintiff contends that she should be permitted

to ask the Defendants details about all discrimination lawsuits, while the

Defendants assert that the inquiry should be limited to racial discrimination cases.

      Pursuant to Federal Rule of Civil Procedure 26(b)(1), parties “may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim

or defense and proportional to the needs of the case. . .” In this case, the Plaintiff
makes a claim of racial discrimination. Claims of other types of discrimination, such

as age, gender, or sex, are not relevant to the Plaintiff’s claims here and, therefore,

taking the deposition of Mr. Hardwick to inquire about irrelevant information is not

proportional to the needs of this case. Kelly v. Boeing Petroleum Servs., Inc., 61 F.3d

350, 358 (5th Cir. 1995); Simonetti v. Ruyon, No. Civ.A.98-2128, 2000 WL 1133066,

at *6 (D.N.J. Aug. 7, 2000), aff’d, 276 F.3d 579 (3d Cir. 2001); Olle v. Columbia

Univ., 332 F. Supp. 2d 599, 614 (S.D.N.Y. 2004), aff’d, 136 Fed. Appx. 383 (2d Cir.

2005). Thus, the Plaintiff’s Notice of Deposition of Mark Hardwick [Dkt. 60-1 at 4]

fails to comply with Rules 26 and 30 and is hereby QUASHED.

   III.   Conclusion

      Defendants’ Emergency Motion to Quash the Improperly Noticed Depositions

of Mark Hardwick and Chris Horton (Dkt. 59) is GRANTED. The depositions of

Chris Horton and Mark Hardwick are QUASHED. Defendants’ Motion to Quash as

it relates to Ms. Weaver’s deposition is DENIED AS MOOT.

      So ORDERED.


     Date: 1/9/2019




Distribution:

All ECF-registered counsel of record via email

DEBORAH WALTON
P.O. Box 598
Westfield, IN 46074
